 



Exhibit 10.69
CONSULTING AGREEMENT
     AGREEMENT, dated as of January 2, 2007 between CapitalSource Inc. (the
“Company”) and Jason M. Fish (the “Consultant”).
     WHEREAS, the Company desires to obtain the consulting services of the
Consultant as an independent contractor; and
     WHEREAS, the parties desire to enter into this Agreement to set forth the
terms and conditions for the consulting relationship of the Consultant with the
Company.
     NOW, THEREFORE, it is AGREED as follows:
     1. Engagement.
          (a) During the term of this Agreement (as set out in Section 4
hereof), the Consultant shall be expected to devote up to five (5) hours per
week to assist in such matters as requested by the Company’s Chairman and Chief
Executive Officer, including participating in the Office of the CEO or such
other similar executive committee comprising Company senior management.
          (b) Except as set forth in the Company’s Code of Business Conduct and
Ethics as applicable to the Consultant in his capacity as a director of the
Company, there will be no restrictions to the Consultant’s outside activities
during the time that the Consultant is not providing services to the Company.
     2. Compensation and Expenses.
          (a) The Consultant, while serving as a director of the Company, shall
be paid the same compensation and receive the same benefits as the Company’s
non-employee directors.
          (b) The Company shall also provide the following benefits to the
Consultant: (i) use of the Company’s technology platform, including e-mail and
cell phone (Blackberry); (ii) access to all of the Company’s resources for any
purpose germane to the Company’s business; (iii) reimbursement of all
out-of-pocket expenses incurred on behalf of the Company; (iv) if the Consultant
elects COBRA coverage, payment by the Company of the Company’s portion of the
medical benefits plan premiums until the earlier of termination of this
Agreement or the COBRA benefit; and (v) use of an office, including a parking
space, and an assistant for matters relating solely to the Company or personal
matters to the extent customary for a non-employee director and/or consultant;
provided, however, that to the extent these services are used for matters other
than those previously described, then the Consultant will reimburse the Company
for such portion of the services.
     3. Board Membership. During the term of this Agreement, the Company shall
recommend to the Nominating and Corporate Governance Committee that the
Consultant be nominated for election to the Company’s Board of Directors (the
“Board”) as Vice Chairman of the Board at each annual meeting at which the
Consultant’s class stands for reelection.
     4. Term. The term of this Agreement shall be for one year commencing on
January 2, 2007. This Agreement shall automatically renew at the end of the term
and each term thereafter as long as the Consultant remains a director of the
Company and is not a full-time employee of another business.

 



--------------------------------------------------------------------------------



 



     5. Confidentiality and Non-Disclosure. The Company and the Consultant
acknowledge and agree that during the term of this Agreement the Consultant will
have access to and may assist in developing Company Confidential Information (as
defined below). During and after the term of this Agreement the Consultant will
not knowingly use, disclose or transfer any Company Confidential Information
other than as authorized in writing by the Company or within the scope of the
Consultant’s duties with the Company as determined reasonably and in good faith
by the Consultant. Anything herein to the contrary notwithstanding, the
provisions of this Section 5 shall not apply (i) when disclosure is required by
law or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with actual or apparent jurisdiction to order
the Consultant to disclose or make accessible any information; (ii) with respect
to any other litigation, arbitration or mediation involving this Agreement,
including, but not limited to, the enforcement of this Agreement; (iii) as to
information that becomes generally known to the public or within the relevant
trade or industry other than due to the Consultant’s violation of this
Section 5; or (iv) as to information that is or becomes available to the
Consultant on a non-confidential basis from a source which is entitled to
disclose it to the Consultant.
     For purposes of this Section 5, the term “Company Confidential Information”
shall mean information known to the Consultant to constitute trade secrets or
proprietary information belonging to the Company or other confidential financial
information, operating budgets, strategic plans or research methods, personnel
data, projects or plans, or non-public information regarding the terms of any
existing or pending lending transaction between the Company and an existing or
pending client or customer, in each case, received by the Consultant in
connection with his duties with the Company. Notwithstanding anything to the
contrary contained herein, the general skills, knowledge and experience gained
during the Consultant’s service to the Company or information publicly available
or generally known within the industry or trade in which the Company competes,
shall not be considered Company Confidential Information.
     6. No Assignments. This Agreement is personal to each of the parties
hereto. Neither party may assign or delegate any rights or obligations hereunder
without first obtaining the written consent of the other party hereto, except
that consent shall not be required for the Company to assign its rights and
obligations hereunder to its successor in interest.
     7. Amendment; Modification; Waiver. No amendments or additions to this
Agreement shall be binding unless in writing and signed by both of the parties
hereto. No delay or failure at any time on the part of the Company in exercising
any right, power or privilege under this Agreement, or in enforcing any
provision of this Agreement, shall impair any such right, power, or privilege,
or be construed as a waiver of any default or as any acquiescence therein, or
shall affect the right of the Company thereafter to enforce each and every
provision of this Agreement in accordance with its terms.
     8. Section Headings. The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.
     9. Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
     10. Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered, sent by overnight courier,
or mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

- 2 -



--------------------------------------------------------------------------------



 



     (i) If to the Company:
CapitalSource Finance LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attn: Chief Legal Officer
Facsimile Number: 301-841-2380
     (ii) If to the Consultant:
Jason M. Fish
Address last shown on the Company’s records
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     11. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto, and supersedes all prior oral or written agreements,
commitments or understandings, with respect to the matters provided for herein.
     12. Independent Contractor Status. The Consultant shall have sole control
of the manner and means of performing his services under this Agreement and
shall complete such services in accordance with his own means and methods of
work. The parties intend that the Consultant shall be an independent contractor,
self-employed individual and that the Consultant shall be responsible for the
payment of applicable income and self-employment taxes with respect to his
compensation under this Agreement.
     13. Compliance with Legal Requirements. Unless otherwise provided in
Section 2 hereto, the Company shall not provide workers’ compensation,
disability insurance, Social Security or unemployment compensation coverage nor
any other statutory benefit to the Consultant. The Consultant shall comply at
his expense with all applicable provisions of workers’ compensation laws,
unemployment compensation laws, federal Social Security law, the Fair Labor
Standards Act, OSHA regulations, federal, state and local income tax laws, and
all other applicable federal, state and local laws, regulations and codes
relating to terms and conditions of employment required to be fulfilled by
employers or independent contractors.
     14. Governing Law. This Agreement shall be governed by the laws of the
State of Maryland (but not including any choice of law rule thereof that would
cause the laws of another jurisdiction to apply).

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered in their name and on their behalf as of the date first
above written.

                  CAPITALSOURCE INC.    
 
           
 
  By:   /s/ STEVEN A. MUSELES    
 
           
 
      Name: Steven A. Museles
Title: Executive Vice President    
 
                CONSULTANT    
 
                     /s/ JASON M. FISH                             Jason M. Fish
   

- 4 -